Exhibit 10.2

AMENDMENT TO EMPLOYMENT AGREEMENT

This document is to amend the Employment Agreement (the “Agreement”), entered
into as of July 16, 2007, by and between DaVita Inc. (“Employer”) and Patricia
Jones (“Employee”).

WHEREAS, Employee has voluntarily resigned her employment;

WHEREAS, Employee has asked to remain employed to assist in the transition of
her duties; and

WHEREAS, Employer agrees that it is in both parties best interest that Employee
remains employed so long as she waives her right to certain benefits and so long
as she performs her duty in a satisfactory and productive manner.

THEREFORE, effective February 21, 2008, the parties agree to amend the Agreement
as follows:

Section 1. July 16, 2007 Agreement. The July 16, 2007 Employment Agreement is
rendered null and void, and, in exchange for Employer’s agreement to allow her
to remain employed, Employee waives any and all rights to any benefits set forth
within that Agreement.

Section 2. Employment and Duties.

2.1 Duties. Employer agrees to continue employing Employee as Chief People
Officer. Employee shall perform the duties of Chief People Officer, although
that title is subject to change in the sole discretion of the Chief Executive
Officer, or any additional or different duties or jobs as the Company deems
appropriate. Employee agrees to devote substantially all of her time, energy,
and ability to the business of Employer on a full-time basis and shall not
engage in any other business activities during the term of this Agreement,
provided however, Employee may pursue normal charitable activities so long as
such activities do not require a substantial amount of time and do not interfere
with her ability to perform her duties. Employee agrees that she shall not serve
on the board of directors of any not-for-profit or for-profit company without
the express written approval of the Chief Executive Officer or the Board of
Directors. Employee shall at all times observe and abide by the Employer’s
policies and procedures. Nothing herein, however, shall be construed as
preventing her from looking for other employment.

2.2 Location of Work. While Employee may work remotely, she is required to
travel to Employer’s El Segundo headquarters sufficiently enough to demonstrate
to Employer, in its discretion, that she is performing her duties and providing
the right leadership to the Company.

2.3 Employment Is At-Will. Employee’s employment with Employer is ‘at will’ and
is terminable by Employer or by Employee at any time and for any reason or no
reason, subject to the notice requirements set forth below. Employee or Employer
may terminate the relationship at any time with thirty (30) days’ notice. If
Employer terminates Employee’s employment or if Employee resigns from Employer,
Employee shall (i) be entitled to receive the base salary and benefits as set
forth in Section 2.1 and



--------------------------------------------------------------------------------

Section 2.2, respectively, through the effective date of such termination and
(ii) not be entitled to receive any other compensation, benefits, or payments of
any kind, except as otherwise required by law or by the terms of any benefit or
retirement plan or other arrangement that would, by its terms, apply.

2.4 Termination for Material Cause. Employer may terminate Employee’s employment
without advanced notice for Material Cause (as defined below). Upon termination
for Material Cause, Employee shall (i) be entitled to receive the Base Salary
and benefits as set forth in Section 2.1 and Section 2.2, respectively, through
the effective date of such termination and (ii) not be entitled to receive any
other compensation, benefits, or payments of any kind, except as otherwise
required by law or by the terms of any benefit or retirement plan or other
arrangement that would, by its terms, apply. For purposes of this Section,
“Material Cause” shall mean any of the following: (i) conviction of a felony or
plea of no contest to a felony; (ii) any act of fraud or dishonesty in
connection with the performance of his duties; (iii) repeated failure or refusal
by Employee to follow policies or directives reasonably established by the Chief
Executive Officer of Employer or his/her designee that goes uncorrected for a
period of ten (10) consecutive days after written notice has been provided to
Employee; (iv) a material breach of this Agreement; (v) any gross or willful
misconduct or gross negligence by Employee in the performance of his duties;
(vi) egregious conduct by Employee that brings Employer or any of its
subsidiaries or affiliates into public disgrace or disrepute; (vii) an act of
unlawful discrimination, including sexual harassment; (viii) a violation of the
duty of loyalty or of any fiduciary duty; or (ix) exclusion or notice of
exclusion of Employee from participating in any federal health care program.

2.5 Signature Authority. Employee shall not have the authority to enter into any
contracts or other agreements on behalf of the Company or that bind the Company
in anyway, including, but not limited to, contracts concerning leases.

Section 3. Compensation. In consideration of the services to be performed by
Employee hereunder, Employee shall receive the following compensation and
benefits:

3.1 Base Salary. Employer shall pay Employee a base salary of $350,000 per
annum, less standard withholdings and authorized deductions. Employee shall be
paid consistent with Employer’s payroll schedule.

3.2 Benefits. Employee and/or her family, as the case may be, shall be eligible
for participation in and shall receive all benefits under Employer’s health and
welfare benefit plans (including, without limitation, medical, prescription,
dental, disability, and life insurance) under the same terms and conditions
applicable to most executives at similar levels of compensation and
responsibility.

3.3 Performance Bonus.

(a) For her work in 2007 only, Employee shall be eligible to receive a
discretionary performance bonus (the “Bonus”) between zero and $250,000, payable
in a manner consistent with Employer’s practices and procedures. The Bonus is to
be paid as follows. Upon the completion of certain agreed upon projects –
whether the projects have been completed will be determined by the Company —
Employer shall pay Employee a partial Bonus in the amount of $62,500, less
standard deductions and

 

2



--------------------------------------------------------------------------------

authorized withholdings. Then, if Employee is still employed on the one year
anniversary of her hire date, Employer will pay Employee at least an additional
$62,500, less standard deductions and authorized withholdings.

(b) Employee must be employed by Employer on the date any Bonus is paid to be
eligible to receive such Bonus and, if Employee is not employed by Employer on
the date any Bonus is paid for any reason whatsoever, Employee shall not be
entitled to receive such Bonus.

3.4 Equity Awards. Employee hereby waives any and all rights to any grant of
stock-settled Stock Appreciations Rights and Restricted Stock Units and agrees
to sign any further documentation regarding her waiver.

3.5 Indemnification. Employer agrees to indemnify Employee against and in
respect of any and all claims, actions, or demands, to the extent permitted by
the Company’s By-laws and applicable law.

3.6 Reimbursement. Employer also agrees to reimburse Employee in accordance with
Employer’s reimbursement policies for reasonable travel and entertainment
expenses, including for trips to California, as well as other business-related
expenses, incurred in the performance of her duties hereunder.

3.7 Changes to Benefit Plans. Employer reserves the right to modify, suspend, or
discontinue any and all of its health and welfare benefit plans, practices,
policies, and programs at any time without recourse by Employee so long as such
action is taken generally with respect to all other similarly-situated peer
executives and does not single out Employee.

Section 4 Certain Covenants of Executive.

4.1 Covenant Not to Compete:

(a) Employee agrees that during the term of her employment and for the
twelve-month period following the termination of her employment for any reason
(whether voluntary or involuntary), Employee shall not, as an employee,
independent contractor, consultant, member of a board of director, or in any
other form, provide any of the same or similar services that Employee performed
during her employment with Employer for any other individual, partnership,
limited liability company, corporation, independent practice association,
management services organization, or any other entity (collectively, “Person”)
that provides dialysis or vascular access services, nephrology practice
management, pharmaceuticals related to dialysis, kidney disease management
services, or home infusion therapy anywhere within the United States.

(b) Employee agrees that during the term of her employment and for the
twelve-month period following the termination of her employment for any reason
(whether voluntary or involuntary), Employee shall not own, manage, control,
operate, invest in, acquire an interest in, or otherwise engage in, act for, or
act on behalf of any Person (other than Employer) that provides dialysis or
vascular access services, nephrology practice management, pharmaceuticals
related to dialysis, kidney disease management services, or home infusion
therapy anywhere within the United States.

 

3



--------------------------------------------------------------------------------

(c) Notwithstanding anything set forth herein, Employee shall not be prohibited
from being employed by any Person that provides dialysis or vascular access
services, nephrology practice management, pharmaceuticals related to dialysis,
kidney disease management services, or home infusion therapy so long as such
services constitutes no more than 5% of that business’s total business
operations and so long as Employee has no authority over, responsibility for,
oversight of, connection with, or involvement in anyway in the dialysis or
vascular access services, nephrology practice management, pharmaceuticals
related to dialysis, kidney disease management services, or home infusion
therapy provided by that business.

(d) Employee acknowledges and agrees that the geographical limitations and
duration of this covenant not to compete are reasonable. In particular, Employee
agrees that her position is national in scope and that she has had and will
continue to have an impact on every location where Employer currently conducts
and will conduct business. Therefore, Employee acknowledges and agrees that,
like her position, this covenant cannot be limited to any particular geographic
region.

4.2 Covenant Not to Solicit: Employee agrees that during the terms of her
employment and for the one-year period following the termination of her
employment for any reason (whether voluntary or involuntary), Employee shall not
(i) solicit any of Employer’s employees to work for any Person, (ii) hire any of
Employer’s employees to work (as an employee or an independent contractor) for
any Person, (iii) take any action that may reasonably result in any of
Employer’s employees going to work (as an employee or an independent contractor)
for any Person, (iv) induce any patient or customer of Employer, either
individually or collectively, to patronize any competing dialysis facility;
(v) request or advise any patient, customer, or supplier of Employer to
withdraw, curtail, or cancel such person’s business with Employer; (vi) enter
into any contract the purpose or result of which would benefit Employee if any
patient or customer of Employer were to withdraw, curtail, or cancel such
person’s business with Employer; (vii) solicit, induce, or encourage any
physician (or former physician) affiliated with Employer or induce or encourage
any other person under contract with Employer to curtail or terminate such
person’s affiliation or contractual relationship with Employer; or
(viii) disclose to any Person the names or addresses of any patient or customer
of Employer.

4.3 Confidentiality:

(a) Employee acknowledges and agrees that: (i) in the course of her employment
by Employer, it has been and will or may be necessary for Employee to create,
use, or have access to technical, business, or customer information, materials,
or data relating to Employer’s present or planned business that has not been
released to the public with Employer’s authorization, including, but not limited
to, confidential information, materials, or proprietary data belonging to
Employer or relating to Employer’s affairs (collectively, “Confidential
Information”) that come into Employee’s possession by reason of employment with
Employer; (ii) all Confidential Information is the property of Employer;
(iii) the use, misappropriation, or disclosure of any Confidential Information
would constitute a breach of trust and could cause serious and irreparable
injury to Employer; and (iv) it is essential to the protection of Employer’s
goodwill and maintenance of Employer’s competitive position that all
Confidential

 

4



--------------------------------------------------------------------------------

Information be kept confidential and that Employee not disclose any Confidential
Information to others or use Confidential Information to Employee’s own
advantage or the advantage of others.

(b) In recognition of the acknowledgment contained in Section 4.3(a) above,
Employee agrees that until the Confidential Information becomes publicly
available (other than through a breach by Employee or by anyone else who has a
legal obligation to maintain confidentiality), Employee shall: (i) hold and
safeguard all Confidential Information in trust for Employer and its successors
and assigns; (ii) not appropriate or disclose or make available to anyone for
use outside of Employer’s organization at any time, either during employment
with Employer or subsequent to the termination of employment with Employer for
any reason, any Confidential Information, whether or not developed by Employee,
except as required in the performance of Employee’s duties to Employer;
(iii) keep in strictest confidence any Confidential Information; (iv) not
disclose or divulge, or allow to be disclosed or divulged by any person within
Employee’s control, to any person, firm, or corporation, or use directly or
indirectly, for Employee’s own benefit or the benefit of others, any
Confidential Information; and (v) not become employed by or enter into service
with any Person in which he will be obligated to disclose or use any
Confidential Information, or where such disclosure would be inevitable because
of the nature of the position.

(c) Employee agrees that all lists, materials, records, books, data, plans,
files, reports, correspondence, and other documents (“Company material”) used or
prepared by, or made available to, Employee shall be and remain property of
Employer. Upon termination of employment, Employee shall immediately return all
Company material to Employer, and Employee shall not make or retain any copies
or extracts thereof.

(d) Employee also agrees that she will not provide advice to any Person
concerning Confidential Information. Employee further agrees that if she were to
provide advice to any Person concerning the negotiation of any agreements with
Employer or if she were to negotiate any agreements on behalf of any Person with
Employer, such advice and/or negotiations would involve the inevitable
disclosure of Confidential Information.

(e) Employee further agrees that during her employment with Employer and for a
one-year period following the termination of Employee’s employment for any
reason (voluntarily or involuntarily), Employee shall not conduct or accept
business with any of Employer’s suppliers, vendors or customers who had been
suppliers, vendors or customers within the twelve months preceding the date of
the termination of Employee’s employment with whom Employee had contact
(“contact” being defined as interaction between Employee and the supplier,
vendor, or customer that takes place to further the business relationship for or
receive services from the supplier, vendor, or customer) during Employee’s term
of employment with Employer.

(f) Employee shall confirm, in writing, that she is complying with the terms of
this provision in response to any inquiry by Employer.

4.4 Enforcement. In the event that any part of this Section 4 shall be held
unenforceable or invalid, the remaining parts hereof shall nevertheless continue
to

 

5



--------------------------------------------------------------------------------

be valid and enforceable as though the invalid portions had not been a part
hereof. In the event that the area, period of restriction, activity, or subject
established in accordance with this Section 4 shall be deemed to exceed the
maximum area, period of restriction, activity, or subject that a court of
competent jurisdiction deems enforceable, such area, period of restriction,
activity, or subject shall, for the purpose of Section 4, be reduced to the
extent necessary to render them enforceable.

4.5 Equitable Relief. Employee agrees that any violation by Employee of any
covenant in Section 4 will or would cause Employer to suffer irreparable injury,
the exact amount of which will be difficult to ascertain. For that reason,
Employee agrees that Employer shall be entitled, as a matter of right, to a
temporary, preliminary, and/or permanent injunction and/or other injunctive
relief, ex parte or otherwise, from any court of competent jurisdiction,
restraining any further violations by Employee. Such injunctive relief shall be
in addition to and in no way limit any and all other remedies Employer shall
have in law and equity for the enforcement of such covenants and provisions.
Employee consents and stipulates to the entry of such injunctive relief in such
a court prohibiting him from any further violation of the covenants and
provisions of Section 4.

Section 5. Miscellaneous.

5.1 Entire Agreement; Amendment. This Agreement represents the entire
understanding of the parties hereto with respect to the employment of Employee
and supersedes all prior agreements with respect thereto. This Agreement may not
be altered or amended except in writing executed by both parties hereto.

5.2 Assignment; Benefit. This Agreement is personal and may not be assigned by
Employee. This Agreement may be assigned by Employer and shall inure to the
benefit of and be binding upon the successors and assigns of Employer.

5.3 Applicable Law; Venue. This Agreement shall be governed by the laws of the
State of Minnesota, without regard to the principles of conflicts of laws. Both
parties agree that any action relating to this Agreement shall be brought in a
state or federal court of competent jurisdiction located in the State of
Minnesota and both parties agree to exclusive venue in the State of Minnesota.

5.4 Notice. Notices and all other communications provided for in this Agreement
shall be in writing and shall be deemed to have been duly given when delivered
or mailed by United States registered mail, return receipt requested, postage
prepaid, addressed to Employer at its principal office and to Employee at
Employee’s principal residence as shown in Employer’s personnel records,
provided that all notices to Employer shall be directed to the attention of the
Chief Executive Officer, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.

5.5 Construction. Each party has cooperated in the drafting and preparation of
this Agreement. Hence, in any construction to be made of this Agreement, the
same shall not be construed against any party on the basis that the party was
the drafter. The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect.

 

6



--------------------------------------------------------------------------------

5.6 Execution. This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Photographic or facsimile copies of such signed
counterparts may be used in lieu of the originals for any purpose.

5.7 Legal Counsel. Employee and Employer recognize that this is a legally
binding contract and acknowledge and agree that they have had the opportunity to
consult with legal counsel of their choice.

5.8 Waiver. The waiver by any party of a breach of any provision of this
Agreement by the other shall not operate or be construed as a waiver of any
other or subsequent breach of such or any provision.

5.9 Invalidity of Provision. In the event that any provision of this Agreement
is determined to be illegal, invalid, or void for any reason, the remaining
provisions hereof shall continue in full force and effect.

5.10 Approval by DaVita Inc. as to Form. The parties acknowledge and agree that
this Agreement shall take effect and be legally binding upon the parties only
upon full execution hereof by the parties and upon approval by DaVita Inc. as to
the form of hereof.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date and year first written above.

 

DAVITA INC.     EMPLOYEE By   /s/ Kent J. Thiry     /s/ Patricia Jones   Kent J.
Thiry     Patricia Jones   Chairman and Chief Executive Officer      

 

Approved by DaVita Inc. as to Form: /s/ Steven M. Cooper Steven M. Cooper
Assistant General Counsel - Labor

 

7